Title: To James Madison from Paul Hamilton, 16 October 1811
From: Hamilton, Paul
To: Madison, James


Nav: Dep’mt 16. Octo: 1811.
I have the honor to submit to Your consideration the paper herewith marked A. which is a statement of navy appropriations up to the 15. instant inclusively.
By this paper, You will perceive, Sir, that the aggregate unexpended balance on that day, was $785.491.13.: but that of the appropriation for “repairs of vessels” there was only, on hand $1532..8.—& only $508.36. of the Appropriation for “quarter Masters department of the Marine corps.” These balances indeed, are merely nominal; for on the appropriation for “Repairs of vessels” there are at this time requisitions unpaid, to the Amount of nearly $30.000. vizt


Requisition
by Navy
agents at
Cha’ston
$7.600  


Do

Do
Nfolk
5.000  

Do

Do
NYork
6 000.  

Do by the purser
Do this place
 6 394.25





$28.175.32

and on the appropriation for Qrmasters Department Marine Corps, the inevitable demands for fuel not yet provided & other Articles, will really exceed the apparant balance on hand.
Under these circumstances Sir, I take the liberty of submitting to You, the propriety of a transfer of funds, in aid of these appropriations, from other appropriations which I beleive can spare the transfer & should You approve such transfer, I have to request Your Signature to the enclosed paper. With the highest respect I have the honor to be Yr: Mo. ob.
P. Hamilton
